Per Curiam.

Respondent, an attorney admitted to practice June 19,1957, by the Appellate Division, Second Department, is charged with conduct prejudicial to the administration of justice and in violation of the Canons of Professional Ethics.
Respondent was assigned by this court by order dated March 17, 1960, to represent a prisoner in his appeal, by leave of this court, from an order denying the prisoner’s motion for a writ of error coram nobis.
From the date of his assignment respondent did nothing to carry out his obligation. He ignored communications addressed to him by direction of this court, ignored letters sent to him by counsel to the Committee on Grievances, and failed to appear *337before a Referee appointed by this court, after respondent filed an answer to the charges. No satisfactory excuse or explanation was offered by the respondent.
Respondent’s conduct demonstrated a lack of a sense of professional responsibility, a lack of candor and fairness to the court, and a total failure to exert any substantial effort in behalf of an indigent client assigned to him. While the record reveals no prior charges or disciplinary action against respondent, respondent’s behavior in this matter is inexcusable and cannot be condoned. Respondent should be censured.
Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ., concur.
Respondent censured.